LICENSE ROYALTY AGREEMENT

Effective  August  29,  2016  (the  “Effective  Date”)  La  Frontera  Community
 Solutions,  Inc.,  an

Arizona   nonprofit   corporation,   with   offices   at   504   W   29th,
  Tucson,   AZ.   85713   (“Licensor”)   and

QOLPOM,  Inc,  an  Arizona  corporation  with  offices  at  P.  O.  Box
 186Vail,  AZ,  85641  United  States

(“Licensee”),  for  good  and  valuable  consideration,  the  receipt  and
 sufficiency  of  which  are  hereby

acknowledged, enter into this agreement (this “Agreement”) as set forth below:

ARTICLE I

BACKGROUND

SECTION 1.1. Licensor is a nonprofit corporation that links job-seeking persons
with disabilities

with  potential  employers,  and  in  furtherance  thereof,  Licensor  has
 developed  a  web-based  job  search

platform  (the  “Platform”)  that  contributes  importantly  to  the
 accomplishment  of  Licensor’s  tax-exempt

purpose.

SECTION 1.2. Licensor is the owner of certain Intellectual Property Rights (as
defined below) in

the Platform and other aspects of its business, including its trademarks and
service marks.

SECTION  1.3.  Licensee  is  engaged  in  the  development  of  software
 products  for  use  in  the  job

search  field,  and  desires  to  use  certain  aspects  of  the  Platform  and
 Licensee’s  intellectual  property  in  the

development  of  Licensee’s  software  applications,  and  use  certain
 trademarks  and  service  marks  of

Licensor in the promotion thereof.

SECTION  1.4.  Licensee  desires  to  obtain  from  Licensor  licenses  under
 aspects  of  Licensor’s

intellectual property for the development of Integrated Applications (as defined
herein) in the Field in the

Territory,  as  provided  herein,  and  Licensor  is  willing  to  grant  those
 licenses  under  the  terms  and

conditions of this Agreement.

ARTICLE II

DEFINITIONS

In  addition  to  the  terms  defined  elsewhere  in  this  Agreement,  the
 following  terms  have  the

following meanings:

“Documentation”  means the documentation, materials, and manuals associated
 with the Platform

provided by Licensor to Licensee under this Agreement.

“Field”  means  the  development  and  use  of  software  products  in  the
 provision  of  job  search

services on the Internet for persons with disabiliõ瀄쀄者态ကM

“Improvements” means any modification of any Licensed IP.

“Integrated  Application”  means  any  of  Licensee’s  software  products,
 platforms,  services,  and

applications  for  use  within  the  Field  and  within  the  Territory  that:
 (a)  incorporate,  integrate,  embody,

contain,   or   reference   any   Licensed   IP   or   reproductions   or
  derivative   works   thereof;   or   (b)   the

development,  use,  marketing,  or  commercialization  of  which  have  been
 supported  by,  or  benefitted  from

access to, any Licensed IP.

“Intellectual Property Rights” means rights granted under applicable law to a
person with respect

to:  (a)  works  of  authorship,  including,  without  limitation,  all
 exclusive  exploitation  rights,  copyrights,





moral  rights,  and  mask-works;  (b)  trade  secret  rights  and  other
 confidential  information;  (c)  patents,

patent  applications,  and  disclosures  (including,  without  limitation,
 reissues,  divisions,  reexaminations,

extensions,  provisionals,  continuations  and  continuations-in-part  thereof),
 designs,  and  other  industrial

property  rights;  (d)  trademark,  trade  dress,  and  similar  rights  based
 on  designation  of  origin;  and  (e)  all

registrations,  applications,  renewals,  extensions,  continuations,
 divisions,  reissues,  and  the  like  based  on

or deriving from any of the foregoing.

“Licensed Copyrights” means Licensor’s copyright rights in the Licensed
Technology.

“Licensed  Information”  means  the  following  information  owned  or
 controlled  by  Licensor  that

may  contribute or be reasonably  necessary to the development or sale of
products or services based on or

containing  the  Licensed  Technology,  including  Integrated  Applications,
 including:  (a)  all  know-how

owned  or  controlled  by  Licensor  relating  to  the  Licensed  Technology,
 including  but  not  limited  to  the

Documentation;  (b)  all  data  owned  or  controlled  by  Licensor  relating
 to  the  Licensed  Technology  that

may  be  useful  to  exercise  the  rights  granted  under  this  Agreement,
 including  the  Licensor  Database;  and

(c) the source code of the Platform.

“Licensed IP” means the Licensed Information, Licensed Copyrights, Licensed
Technology, and

Licensed Trademarks.

“Licensed   Technology”   means:   Licensor’s   know  how   in   connection
  with   the   creation   and

maintenance of the Licensed  technology.

“Licensed  Trademarks”  means  the  marks  shown  on  Exhibit  A.  “QOLPOM”  &
 “QOLPOM

Stylized”

“Licensee’s  Technology”  means  the  technology  currently  owned  by  Licensee
 or  created  by

Licensee as more fully described and defined in Section 5.4 below.

“Representative”  means  any  director,  officer,  employee,  agent,
 consultant,  attorney,  accountant,

or subcontractor of a party.

“Royalty  Reporting  Period”  means  each  six-month  period  ending  on  the
 last  days  of  June  and

December of every year.

“Territory” means the United States.

ARTICLE III

GRANT OF RIGHTS

SECTION 3.1. Grant of License to the Licensed Trademarks. Subject to the terms
and conditions

of  this  Agreement,  Licensor  grants  to  Licensee  a  non-assignable  (except
 as  expressed  provided  herein),

exclusive,  non-sublicensable  license  to  use  the  Licensed  Trademarks,
 within  the  Field  occurring  within

the  Territory,  to:  (a)  identify  Licensor  as  the  source  of  content
 embodied  in  an  Integrated  Application;

and (b) indicate that Licensee is a “sponsor” or “supporter” of Licensor.

Subsection  3.1.1.  Approval  of  Form.  Licensee  will  not  use  the  Licensed
 Trademarks  in

any   form  or   in   connection   with   goods   and   services   without   the
  prior  written   approval   of

Licensor.    Any  modification  of  a  form  of  use  approved  by  Licensor
 must  be  approved  by

Licensor.   Licensor  may  at  its  discretion  specify,  from  time  to  time,
 which  marks  comprise  the

Licensed  Trademarks,  the  form  in  which  Licensee  may  use  the  Licensed
 Trademarks,  and  the





goods  and  services  with  which  the  Licensed  Trademarks  may  be
 associated.  Licensee  will  only

use the Licensed Trademarks as so specified by Licensor.

Subsection   3.1.2.   Proper   Notice   and   Acknowledgment.   Every   use   of
  the   Licensed

Trademarks  by  Licensee  will  incorporate  in  an  appropriate  manner  an
 “R”  enclosed  by  a  circle

for   federally   registered   marks,   or   “TM”   enclosed   in   a   circle
  for   unregistered   marks,   as

appropriate.

Subsection  3.1.3.  Licensor’s  Rights  and  Remedies.   Licensor  has,  will
 retain,  and  may

exercise, both during the term of this Agreement and thereafter,  all rights and
remedies  available

to  Licensor, whether  derived  from this  Agreement,  from statute,  or
 otherwise,  as  a  result  of  or  in

connection  with  Licensee’s  breach  of  this  Agreement,  misuse  of  the
 Licensed  Trademarks,  or

any  other  use  of  the  Licensed  Trademarks  by  Licensee  that  is  not
 expressly  permitted  by  this

Agreement.

Subsection  3.1.4.  Goodwill.  Any   and  all  goodwill  or  other  benefit
 arising  from  or

connected  with  Licensee’s  use  of  the  Licensed  Trademarks  will  inure  to
 the  exclusive  benefit  of

Licensor.

Subsection   3.1.5.  Inspection.  Licensor  may   at  any  time,  upon
 reasonable  notice  to

Licensee,  examine  representative  samples  of  the  goods  and  services
 provided  by  Licensee  under

the  Licensed  Trademarks  to  determine  whether  the  quality  of  those
 goods  and  services  conforms

to the quality standards approved by Licensor.

SECTION  3.2.  Grant  of  License  to  the  Licensed  Copyrights.  Subject  to
 the  terms  and  conditions

of  this  Agreement,  Licensor  grants  to  Licensee  a  non-assignable  (except
 as  expressed  provided  herein),

exclusive, non-sublicensable license under the Licensed Copyrights, within the
Field occurring within the

Territory,  to  reproduce  and  prepare  derivative  works  of  the  Licensed
 Technology  for  the  purpose  of

integrating  those  reproductions  or  derivative  works  into  Integrated
 Applications;  provided,  however,  that

preparation  of  such  derivative  works  must  be  limited  to  the  extent
 reasonably  necessary  to  integrate

components  of  the  Licensed  Technology  into  the  Integrated  Applications.
 No  right  is  granted  under  this

license  to  distribute,  publicly  perform,  or  publicly  display  the
 Licensed  Technology.  However,  Licensee

may  present,  to  third  parties,  the  functionality  of  Licensor’s  job
 board  and  may  provide  a  link  to

Licensor’s job board, on Licensee’s website.

Subsection  3.2.1.  Licensor  Ownership.  Licensor  will  own  the  copyright
 and  all  other

rights  in  any  derivative  works  created  by   Licensee  and  retains
 ownership  of  the  Licensed

Copyrights  and  Licensed  Technology.  However,  Licensee  will  own  the
 copyright  and  all  other

rights  in  any  derivative  works  created  by  Licensee  with  respect  to
 Licensee’s  copyrighted  and

patented works, including but not limited to its HR Assistant software.

Subsection   3.2.2.   Attribution.   All   uses,   reproductions,   and
  derivative   works   of   the

Licensed  Technology,  and  any  other  documentation,  material,  or
 expression  protected  under  the

Licensed   Copyrights,   must   include   the   copyright   notice:   “©
  Copyright   Linkages,   Inc.”   or

substantial equivalent.

SECTION 3.3. Grant of License to the Licensed Information. Subject to the terms
and conditions

of  this  Agreement,  Licensor  grants  to  Licensee  a  non-assignable  (except
 as  express  provided  herein),

exclusive,  non-sublicensable  license  to  use  the  Licensed  Information
 solely  in  the  development,  use,

marketing,   and   maintenance   of   the   Integrated   Applications   within
  the   Field   occurring   within   the





Territory.  No  license  or  rights  are  granted  or  implied  under  any
 information  or  know-how  outside  the

Licensed Information, as it may be constituted from time to time.

SECTION 3.4. Obligations Beyond Licensing. Subject to any  confidentiality  or
legal constraints,

Licensor  will  provide  Licensee,  at  the  request  of  Licensee,  Licensor
 Database  so  that  Licensee  can  assist

in connecting Licensor’s clients with potential employers.

SECTION   3.5.   Reservation   of   Rights.   All   rights  of   Licensor   not
  expressly   granted   in   this

Agreement  are  hereby  reserved  to  Licensor.   Without  limiting  the
 generality  of  the  foregoing,  Licensor

reserves  and  retains  for  itself:  (a)  the  right  to  practice  under  and
 use  the  Licensed  IP,  including  the

Licensed  Technology,  and  all  related  Intellectual  Property  Rights  for
 its  own  purposes  in  all  Fields  in  all

Territories;  (b)  the  right  to  grant  licenses  and  sublicenses,  as
 appropriate,  to  third  parties  under  the

Licensed  IP  and  all  related  Intellectual  Property  Rights  in  any  field
 outside  the  Field  and  in  all  countries

outside   the   Territory;   and   (c)   the   right   to   file   and   control
  prosecution   of   patent   and   trademark

applications,  copyright  registrations,  and  other  Intellectual  Property
 Rights  corresponding to the  Licensed

IP  worldwide.   Licensee  may  not  sublicense  any  of  the  licenses  or
 grants  under  this  Agreement  to  third

parties.

SECTION  3.6.   Covenants.  Licensee  will,  at  all  times,  limit  the
 exercise  of  its  rights  under  the

licenses  and  rights  granted  herein  to  the  Field  and  the  Territory.
 Licensee  will  not  at  any  time,  whether

during  or  after  the  term  of  this  Agreement,  do  or  cause  to  be  done
 any  act  or  anything  challenging,

contesting, impairing, invalidating, or tending to impair or invalidate any of
the Licensed IP or Licensor’s

Intellectual  Property  Rights  or  registrations  derived  from  such  rights.
   Licensee  will  not  file  state  or

federal trademark applications for marks that may be, in Licensor’s sole
discretion, confusingly similar to

the Licensed Trademarks or other of Licensor’s trademarks, whether registered or
not.

SECTION  3.7.    Confidential  Treatment  of  the  Licensed  Information .
 During  the  term  of  this

Agreement,  and  at  all  times  thereafter,  Licensee  must:  (a)  treat  the
 Licensed  Information  as  strictly  and

absolutely  confidential;  (b)  use  the  Licensed  Information  only  for
 purposes  expressly  permitted  under

this    Agreement;    (c)    protect    the    Licensed    Information    from
   unauthorized    use,    disclosure,    or

misappropriation   by   using   the   same   degree   of   care   as   its
  uses   to   protect   its   most   valuable   and

competitively sensitive confidential information and trade secrets, but no less
than a reasonable degree of

care;  and  (d)  limit  access  to  the  Licensed  Information  in  the  manner
 set  forth  below.  Except  as  provided

in Subsection 3.7.2, the foregoing obligations and restrictions are perpetual.

Subsection   3.7.1.      Permitted   Disclosures.      Licensee   may   disclose
  the   Licensed

Information,  and  will  limit  access  to  the  Licensed  Information,  solely
 as  may  be  required  to

further  the  purposes  of  performing  under  this  Agreement  and  solely  to
 those  of  its  trusted

Representatives  who  require  access  to  the  Licensed  Information  for
 purposes  of  Licensee’s

enjoying  the  rights  and  benefits  of  this  Agreement  and  who  are  aware
 of  Licensee’s  obligations

and  restrictions  under  this  Agreement  (each,  an  “Authorized
 Representative”).  Disclosures  to

Authorized   Representatives   must   be   kept   to   the   minimum   necessary
  for   that   Authorized

Representative to perform his or her duties effectively for the purposes of this
Agreement only. If

the  repository  of  Licensed Information  maintained  by  Licensee  is  on  a
 computer,  server,  or  other

electronic  medium,  the  restriction  on  access  required  hereunder  and  the
 other  measures  taken  to

ensure and confirm limited access must be taken electronically.

Subsection  3.7.2.  Compelled  Disclosure.  If  Licensee  is  required  to
 disclose  one  or  more

elements  of  the  Licensed  Information  by  an  order  of  a  court  of
 competent  jurisdiction  or  a

government  agency  properly  exercising  its  delegated  authority,  Licensee
 must  promptly  inform

Licensor  in  writing  of  those  circumstances,  and  consult  with  Licensor
 on  the  steps  to  be  taken  to





avoid  or  restrict  the  disclosure,  and  give  Licensor  the  opportunity  to
 contest,  defend  against,  or

limit  the  ordered  disclosure  at  Licensor’  expense.  If  disclosure  of
 the  Licensed  Information  is

nonetheless  required,  License  must  endeavor  to  put  in  place
 arrangements  designed  to  maintain

the  confidentiality  and  commercial  value  of  the  Licensed  Information
 and,  in  any  event,  must

limit  its  disclosure  of  any  portion  of  the  Licensed  Information
 pursuant  to  that  order,  law  or

regulation to the minimum required to comply with its terms.

Subsection  3.7.3.  Unauthorized  Disclosure.  If  Licensee  becomes  aware
 that  it  or  any

authorized  recipient  of  any  portion  of  the  Licensed  Information
 hereunder  has  breached  the

provisions  of  this  SECTION,  then  Licensee  must  notify  Licensor  as  soon
 as  practicable,  and  the

parties  must  promptly  confer  as  to  the  course  of  action  to  take  as
 may  be  appropriate  under  the

circumstances  to  cure  the  breach  and  to  mitigate  the  harm or  damage
 arising  from it.  Any  breach

of  the  provisions  of  this  SECTION  by  a  Representative  of  Licensee  of
 any  portion  of  the

Licensed  Information  will  be  deemed  a  breach  by  Licensee  of  this
 SECTION.  In  the  case  of  any

breach  of  this  SECTION,  Licensee  must  promptly  notify  the  third  party
 improperly  receiving  or

using the Licensed Information that its receipt or use of the Licensed
Information is unlawful and

must  request  the  third  party  promptly  return  all  Licensed  Information
 and  agree  not  to  further

disclose or use it for any  purpose. Licensee  must promptly  pay  for or
reimburse  Licensor for  any

fees,  costs,  and  expenses  incurred  by  Licensor  in  remedying  the
 unauthorized  disclosure  or  use,

for  taking  any   action  to  protect  its  rights  in,  and  benefits  from,
  the   Licensed   Information

improperly disclosed, and to mitigate the damages or harm arising from that
improper disclosure.

At  its  sole  cost  and  expense,  Licensee  must  assist  and  cooperate  with
 Licensor  in  any  effort  of

that type.

Subsection  3.7.4.  Remedies.  The  Licensed  Information  is  valuable,
 special,  and  unique,

constitutes   a   trade   secret   of   Licensor,   and   gives   Licensor   a
  commercial   and   competitive

advantage because it is not generally  known or readily  available to the public
or those competing

with  Licensor.   Thus,  if  Licensee  or  any  authorized  recipient  breaches
 or  threatens  to  breach  any

provision  of  this  SECTION,  Licensor  may  be  irreparably  damaged  or
 injured  such  that  no

remedy  at  law  will  afford  it  adequate  protection  against,  or
 appropriate  compensation  for,  that

damage  or  injury.  Accordingly,  notwithstanding  SECTION  11.9,  Licensor
 may:  (a)  enforce  the

provisions  of  this  SECTION  by  equitable  remedies,  including  without
 limitation  injunction  and

specific   performance,   although   those   remedies   are   not   the
  exclusive   remedies   under   this

Agreement  but  will  be  in  addition  to  all  other  remedies  available  at
 law  or  equity;  and  (b)  bring

any  action  seeking  any  of  those  remedies  in  any  court  of  the  United
 States  or  any  state  having

subject  matter  jurisdiction.  Licensee  will  submit  to  the  jurisdiction
 of  any  such  court  and  hereby

waives any claim or defense that there is an adequate remedy at law for such
breach or threatened

breach.  Licensee  hereby  waives  any  requirement  for  the  posting  of  any
 bond  or  other  collateral

that  may  be  required  to  seek  equitable  relief.  However,  nothing  in
 this  SECTION  will  prevent

Licensee from enforcing any other rights it may have.

SECTION  3.8.  Confidentiality  Generally.  Each  party  will  protect  any
 information,  identified  at

the time of disclosure as confidential, or ought reasonably to be considered
confidential given the

nature   of   the   information   or   the   circumstances   of   disclosure,
  of   the   other   party   against

unauthorized  disclosure  by  using  the  same  degree  of  care  as  it  take
 to  preserve  and  safeguard  its

own  confidential  information  of  similar  nature,  being  at  least  a
 reasonable  degree  of  care.  Such

information  may  be  disclosed  by  the  receiving  party  to  its  employees,
 affiliates,  and  professional

advisors,   provided   that   that   the   recipient   is   bound   to
  maintain   the   confidentiality   of   such

information received.





SECTION  3.9.  Term.  Unless  earlier  terminated,  this  Agreement  and  the
 licenses  and  rights

granted   hereunder   will   automatically   expire   on   the   date   20
  years   after   the   Effective   Date.   If   this

Agreement  is  terminated  before  expiration  as  provided  above,  then  the
 licenses  and  rights  granted

hereunder will cease upon termination.   Expiration of this Agreement does not
constitute a termination or

a  waiver  of  any  rights  of  either  party  against  the  other  party
 accruing  at  or  before  the  time  of  expiration,

nor  does  it  terminate  or  waive  either  party's  surviving  obligations
 under  this  Agreement,  as  specified  in

ARTICLE  VI.  On  or  before  the  date  30  days  after  the  effective  date
 of  expiration  or  termination  of  this

Agreement,  Licensee  must  prepare  and  deliver  to  Licensor  a  Royalty
 Report  (as  defined  herein)  with

respect  to  all  Licensee’s  activities  in  the  Royalty  Reporting  Period
 before  the  expiration  occurred,  which

must  be  accompanied  by  payment  of  any  earned  royalties  or  other
 amounts  due  in  respect  of  Licensee’s

activities   covered   by   that   Royalty   Report,   and   the   obligation
  to   make   such   payment   will   be   so

accelerated.  Without  limiting  the  generality  of  the  foregoing,
 Licensee’s  obligations  to  pay  any  amount

payable  to  Licensor  under  this  Agreement,  to  report  and  pay  royalties
 to  Licensor  accrued  before

expiration  of  this  Agreement,  even  if  a  transaction  or  a  portion
 thereof  occurs  after  the  expiration  of  this

Agreement, survive the expiration of this Agreement.

SECTION  3.11.   No  Further  Rights  or  Licenses.  Except  as  expressly
 provided  in  this  ARTICLE

III,  no  further,  other,  or  different  license,  sublicense,  option,  or
 right  is  granted  to  Licensee  or  implied.

No additional rights hereunder are or may be deemed granted by estoppel or
otherwise.

ARTICLE IV

CONSIDERATION

SECTION  4.1.  License  Issue  Fee.  Upon  Licensee’s  execution  and  delivery
 of  this  Agreement,

Licensee  must  pay  to  Licensor  non-refundable,  non-creditable  license
 issue  fee  of  $1,500  (the  “Issue

Fee”).  Licensor  hereby  acknowledges  receipt  of  the  Issue  Fee.  All
 amounts  described  herein  are  in

United States dollars.

SECTION  4.2.  Running  Royalties.  As  consideration,  for  the  licenses
 granted  herein,  Licensee

must  pay  to  Licensor  a  non-refundable  earned  royalty  equal  to  3
 (three)  percent  of  all  amounts  received

(“Gross  Sales”)  for  services  transacted  or  products  sold  through,  for,
 or  with  the  use  of  any  Integrated

Application,  including  amounts  for  subscriptions  or  other  access  to  the
 Integrated  Application  (each,  a

“Sales  Transaction”)  Licensee’s  obligation  to  pay  a  royalty  accrues,
 and  is  earned  by  Licensor,  at  the

time  a  Sales  Transaction  is  invoiced  by  Licensee  to  a  third  party.
  Earned  royalties  in  a  given  Royalty

Reporting  Period  must  be  paid  by  Licensee  to  Licensor  on or  before
 the  date  31  days  after  the  end  of  the

pertinent Royalty Reporting Period.

SECTION  4.3.  Use  of  Licensee’s  Trade  Marks.  Licensee  will  provide
 Licensor  with  trademark

materials,  either  by  hard  copy  or  electronically,  for  Licensor’s  use
 and  presentation  both  on  Licensor’s

website   and   in   other   marketing   and   business   material   used   by
  Licensor.   During   the   term   of   this

Agreement,  Licensor  may  use  these  materials.  In  the  event  Licensee
 purchases  a  fully  paid  up  license  in

accordance with SECTION 4.9, Licensor may continue to use the materials in
perpetuity. The trade mark

materials  supplied  by  Licensee  will  include  all  marks  used  by  Licensee
 in  conjunction  with  the  Licensed

IP, including, but not limited to, the ‘Audioeye,’ ‘People Assistant,’ and
‘Linkages Experience’ marks.

SECTION 4.4.  Periodic Reports.

Subsection  4.4.1.   Frequency  of  Reports.  Upon  each  January  31  and  July
 31  during  the

term  of  this  Agreement,  Licensee  must  deliver  to  Licensor  a  true,
 correct,  and  complete  written  report

showing  the  items  specified  in  Subsection  4.3.3  below  as  they  pertain
 to  Licensee’s  activities  under  this





Agreement  in  the  Royalty  Reporting  Period  just  ended  (each,  a  “Royalty
 Report”).  A  responsible

financial  officer  of  Licensee  or  a  responsible  representative  of
 Licensee’s  independent  accounting  firm

must  certify  in  writing  that  each  Royalty  Report  delivered  under  this
 Subsection  is  true,  correct,  and

complete.  Licensee’s  payment  of  the  earned  royalties  based  on  the
 Royalty  Report  must  be  paid  in

accordance with SECTION 4.5 below on or before the date on which the Royalty
Report is due.

Subsection  4.4.2.  Reports  After  Expiration.  After  the  expiration  or
 earlier  termination  of

this  Agreement,  Licensee  must  continue  to  provide  Royalty  Reports  and
 corresponding  payments  in

accordance  with this SECTION for so long as Licensee conducts Sales
Transactions or bills, invoices, or

receives  amounts  in  connection  with  Sales  Transactions.  If,
 notwithstanding  its  obligation  to  cease  all

activities  under  this  Agreement  upon  termination  of  this  Agreement
 pursuant  to  ARTICLE  VI  below,

Licensee  conducts  Sales  Transactions  or  bills,  invoices,  or  receives
 amounts  in  connection  with  Sales

Transactions  after  termination  of  this  Agreement,  Licensee  must  provide
 a  Royalty  Report  with  respect

to  those  unauthorized  activities  that  complies  in  all  respects  with
 this  SECTION,  accompanied  by

payment  of  royalties  equal  to  three  times  the  royalty  payment  that
 would  have  been  due  under  this

Agreement as if this Agreement had not been terminated.

Subsection  4.4.3.   Content  of  Royalty  Reports.    Each  Royalty  Report
 must  provide  the

following  information  as  it  pertains  to  the  preceding  Royalty  Reporting
 Period  just  ended:  (a)  the  type

and  number  of  each  Sales  Transaction  billed  by  Licensee;  (b)  the  U.S.
 dollar  value  of  the  billings  on  the

quantities  in  clause  (a)  immediately  above;  and  (c)  the  total  amount
 of  earned  royalties  to  be  paid  with

respect to the Royalty Reporting Period that is the subject of that Royalty
Report.

SECTION  4.5.  Payment  Procedure.  Licensee  must  pay  all  amounts  due  to
 Licensor  under  this

Agreement  in  United  States  currency,  collectible  at  par  and  without
 deduction  of  any  fees,  by  check  or

other immediately available funds.

SECTION 4.6.  Late Payment.  All amounts not timely paid will be subject to a
charge of interest

compounded  monthly  until  payment,  at  a  rate  of  10%  per  annum  or
 $500,  whichever  is  greater.  If  that

interest rate exceeds the rate allowed by applicable law, then the highest
interest rate allowed by  law will

apply. Licensor must apply any  payments received first to the satisfaction of
unpaid, accrued interest and

then to the satisfaction of unpaid principal.

SECTION  4.7.  Taxes.  Licensee  is  responsible  for  the  payment  of  all
 taxes,  duties,  levies,  and

other  charges  imposed,  on  Licensee,  by  any  taxing  authority  with
 respect  to  the  royalties  and  other  fees

payable  to  Licensor  under  this  agreement.  If  Licensee  is  required
 under  any  law  or  regulation  of  any

government  entity  or  authority  to  withhold  or  deduct  any  portion  of
 the  payments  on  royalties  due  to

Licensor,  then  the  sum  payable  to  Licensor  will  be  increased  by  the
 amount  necessary  to  yield  to

Licensor  an  amount  equal  to  the  sum  it  would  have  received  had  no
 withholdings  or  deductions  been

made.  Licensor  will  cooperate  reasonably  with  Licensee  in  the  event
 Licensee  elects  to  assert,  at  its  own

expense, any exemption from any such tax or deduction.

SECTION  4.8.  Recordkeeping  and  Audit.  Licensee  must  keep  true,  correct
 and  complete  books

and  records,  with  reasonable  supporting  documentation,  containing  data
 reasonably  required  for  the

computation  and  verification  of  payments  due  under  this  Agreement  and
 Licensee’s  compliance  in  other

respect   with   its   obligations   under   this  Agreement.     Licensee
  must  keep  those  books,  records  and

documentation  at  its  principal  place  of  business  for  at  least  six
 years  beyond  the  Royalty  Reporting

Period  applicable  to  which  they  pertain  and  Licensee’s  access  to  those
 books  may  not  be  denied

thereafter if they  are reasonably  available.   Licensor may, during the Term
of this Agreement, appoint an

auditor  to  inspect  and  copy  those  books,  records,  and  documentation
 during  Licensee’s  business  hours

and  without  unreasonably  interfering  with  Licensee’s  business  and
 operations  to  verify  the  accuracy  of





the  Royalty  Reports  and  Licensee’s  compliance  with  this  Agreement.
  Licensor  must  provide  Licensee

with  reasonable  advance  notice  of  its  desire  for  such  audit.   All
 audits  by  Licensor  will  be  at  Licensor’s

own  expense  unless  the  audit  reveals  an  underpayment  of  more  than  5%
 of  the  amounts  actually  due  for

any  Royalty  Reporting  Period,  in  which  case  Licensee  must  reimburse
 Licensor  for  the  cost  of  the  audit,

in addition to the amount of the underpayment plus interest. If audit reveals
that Licensee paid  more than

required under this Agreement, Licensor must, at Licensee’s election, either
fully reimburse Licensee for

the  underpayment  within  30  days  after  advising  Licensor  in  writing  of
 its  election,  or  offset  any  future

payments under this Agreement by the amount of the overpayment.

SECTION  4.9.  Licensee’s  Option  to  Purchase  Lifetime  Paid  Up  License.
   Licensee  is  hereby

granted  an  option  to  purchase  a  royalty-free,  fully  paid-up,  perpetual,
 exclusive,  irrevocable,  license,  of

the  Integrated  Applications  for  use  within  the  Territory  and  within
 the  Field,  with  the  right  to  assign  the

paid up license and to grant sublicenses, for a one-time fee of $2,000,000.

SECTION  4.11.  Non-Profit  Status.  Licensee  understands  that  Licensor  is
 a  tax-exempt  non-

profit  qualified  under  section  501  (c)  (3)  of  the  United  States
 Internal  Revenue  Code  (the  “Code”).  This

Agreement  is  intended  to  comply  with  the  provisions  of  the  Code  and
 applicable  Regulations  which

permit  qualified  tax-exempt  non-profits  to  receive  royalty  income
 without  having  such  income  treated  as

“unrelated  business  income,”  as  that  income  is  defined  in  the  Code
 and  applicable  Regulations.  This

Agreement will interpreted and enforced consistent with this intent.

ARTICLE V

RIGHTS TO INTELLECTUAL PROPERTY

SECTION  5.1.   Rights  of  Each  Party.  As  between  the  parties  the
 Licensed  IP  is,  and  at  all  times

will remain, solely  and exclusively  owned or controlled by  Licensor. Licensor
will solely  and exclusively

own  any  and  all  other  Intellectual  Property  Rights  that  it  may
 develop  or  obtain  in  connection  with  the

Licensed IP.

SECTION 5.2.   License Grant to Licensor of Licensee’s Improvements. As further
consideration,

in  part,  for  the  licenses  and  rights  granted  to  Licensee,  Licensee
 hereby  grants  to  Licensor  a  royalty-free,

fully   paid-up,   perpetual,   irrevocable,   worldwide   license,   without
  the   right   to   grant   sublicenses,   to

Licensee’s  Improvements  and  to  use  Licensee’s  Improvements,  including
 all  Licensee’s  patents  and

patent  applications  claiming  any  such  Improvements.  Without  limiting  the
 generality  of  the  foregoing,

Licensee’s  Improvements  includes  any  improvements  or  modifications  made
 by  Licensee  to  the  Licensed

Technology, including the Platform.

SECTION  5.3.  Derivative  Works.  Licensee  retains  and  will  retain  all
 its  right,  title,  and  interest

worldwide  to  all  derivative  works  under  the  Licensed  Copyrights  and
 expressions  thereof,  the  Licensed

Technology,  and  all  expressions  or  embodiments  contained  therein  or
 relating  thereto,  and  all  other

documentation  and  materials  protected  under  Licensor’s  copyright  rights,
 immediately  upon  its  creation,

authorship, or expression.

SECTION  5.4.  Mutual  Disclosure  ;  Cooperation;  and  Future  Use.  Licensor
 maintains  a  patent

applications  and  technologies  related  to  home  healthcare  monitoring  and
 medicine  regime  compliance

systems   (“Licensee’s   Technology”).     Licensee’s   Technology   may
  include,   but   is   not   limited   to

Integrated  Applications  and  Improvements.  Licensor  and  Licensee  have
 agreed  to  cooperate  so  that

Licensee  can  utilize  the  Licensed  Technology  to  assist  Licensee  in
 developing,  refining,  and  marketing

the  Licensee’s  Technology.  Licensee  herby  grants  Licensor  a  perpetual
 fully  paid  up  license  in  the

Licensee’s   Technology   for   use   by   Licensor   both   during   the   term
  and   after   the   expiration   of   this

Agreement.





SECTION  5.5.  Inspection  of  Integrated  Applications.  Upon  reasonable
 notice,  Licensee  will

demonstrate  the  Integrated  Applications  and  Licensee’s  use  of  the
 Licensed  IP.  Licensee  will  keep

Licensor reasonably  informed as  to the progress of development of Integrated
Applications, and any  bugs

or  technical  issues  discovered  by  Licensee  pertaining  to  the  Platform.
 Licensee  may  at  any  time,  upon

reasonable notice to Licensor, at Licensee’s expense,  examine  any
 modifications  made by  Licensor to the

Integrated  Applications  or  embodiments  of  Licensed  IP  developed  by
 Licensor,  and  the  source  code,

documentation, and data related thereto.

ARTICLE VI

TERMINATION

SECTION  6.1.  Termination  for  Breach  or  Insolvency.    If  Licensee  or
 Licensor  breaches  this

Agreement,  or  Licensee  becomes  Insolvent  (as  defined  below),  the
 non-breaching  party  may  terminate

this  Agreement  by  giving  written  notice  of  that  breach  to  the
 breaching  party  and  affording  breaching

party  the  opportunity  to  cure  that  breach  on  or  before  the  date  30
 days  after  the  date  of  written  notice.  If

that  breach  is  not  timely  cured,  this  Agreement  and  the  licenses
 granted  hereunder  will  then  terminate,

subject  to  each  party’s  surviving  obligations.    Licensee  will  be
 “Insolvent”  if  Licensee  becomes  the

subject  of  a  voluntary  or  involuntary  petition  in  bankruptcy  or  any
 proceeding  relating  to  insolvency,

receivership,  liquidation,  or  composition  for  the  benefit  of  creditors
 if  such  petition  or  proceeding  is  not

dismissed with prejudice within sixty days after filing.

SECTION   6.2.     Termination   for   IP   Challenge.   Licensor   may
  terminate   this   Agreement   if

Licensee   files   any   claims   of   invalidity,   unenforceability,   or
  non-infringement   of   the   Licensed   IP.

Licensee  must  notify  Licensor  in  advance  of  any  claims  of  that nature
 that  Licensee  intends  to  assert  and

include  in  that  notice  the  details  and  bases  for  those  claims.
  Failure  to  provide  that  notice  constitutes  a

material breach of this Agreement.

SECTION 6.3.  Termination by Termination of Underlying Licenses.  The licenses
granted under

this  Agreement  pertaining  to  the  Licensed  IP  will  terminate  immediately
 upon  the  termination  of  any

underlying third party  software or other license under which Licensor developed
or used the Licensed IP.

Licensor  will  promptly  provide  Licensee  written  notice  of  termination
 of  such  license,  whereupon

Licensee  must  cease  all  activities  under  the  affected  Licensed  IP,
 subject  to  any  successor  license  that

Licensee may later obtain from the third party.

SECTION  6.4.  Termination  by  Notice  from  Licensor.  Licensor  may
 terminate  this  Agreement  at

its  sole  discretion  for  any  reason  upon  90  days  written  notice  to
 Licensee;  provided,  however,  should

Licensor  provide  Licensee  a  notice  of  termination  in  accordance  with
 this  SECTION,  Licensee  will  have

the  right  to  elect  to  purchase  a  fully  paid-up,  perpetual,  exclusive,
 irrevocable,  license,  of  the  Integrated

Applications  for  use  within  the  Territory  and  within  the  Field  as
 provided  in  SECTION  4.9  prior  to  the

expiration of the 90 day notice period.

SECTION  6.5.   Effect  of  Expiration  or  Termination.   Upon  termination  of
 this  Agreement,  all

licenses and rights granted under this Agreement will terminate and Licensee
must immediately: (a) cease

using  any  Licensed  IP  and  any  embodiments  thereof;  (ii)  cease  using
 the  Licensed  Trademarks,  and

destroy  or  delete  all  materials  bearing  the  Licensed  Trademarks;  (iii)
 cease  using,  reproducing,  and

making derivative works of the Licensed Technology, and all other materials
protected under the Licensed

Copyrights;  (v)  cease  any  and  all  activity  that  infringes  upon  the
 Licensed  IP;  (vi)  cease  and  refrain  from

entering into Sales Transactions; (vii) cease use of all Integrated
Applications; and (viii) return or destroy,

at  Licensor’s  option,  all  Confidential  Information  and  all
 documentation,  expressions,  and  other  materials

protected  under  the  Licensed  IP,  including  all  instances  and  portions
 of  the  Licensed  Technology  and





derivative  works  thereof.    On  or  before  the  date  30  days  after  the
 Termination  Date,  Licensee  must

disclose to Licensor all undisclosed Licensee Improvements.

SECTION  6.6.  Surviving  Obligations.    Termination  of  this  Agreement  does
 not  constitute  a

 termination  or  a  waiver  of  any  rights  of  either  party  against  the
 other  party  accruing  at  or  before  the

Termination   Date,   nor   does   it   terminate   or   waive   either
  party's   surviving   obligations   under   this

Agreement. In addition to any  provision of this Agreement that expressly
 provides for acts or  obligations

to  continue  beyond  the  expiration  or  earlier  termination  of  this
 Agreement,  the  provisions  of  ARTICLES

II,  IV,  VIII,  IX,  and  X,  and  SECTIONS  3.5-3.9, 5.1, and  5.2  survive
 the  expiration  or  earlier termination

of this Agreement, together with any other provisions necessary to effect the
intent of this Agreement.

SECTION  6.7.   Reverter.   Upon  termination  of  this  Agreement,  except  as
 otherwise  expressly

provided  in  this  Agreement,  all  the  licenses  and  rights  granted  herein
 will  immediately,  automatically,

and completely revert to Licensor for its sole benefit.

ARTICLE VII

ENFORCEMENT

SECTION   7.1.   Notice   of   Infringement   or   Misappropriation.
    Licensee   and   Licensor   must

promptly  inform  the  other  party  in  writing  if  either  learns  that  a
 third  party  (an  “Infringer”):  (a)  is

infringing,  or  is  suspected  of  infringing,  any  Licensed  IP;  (b)  has
 misappropriated  or  is  suspected  of

misappropriating   any   Licensed   IP;   or   (c)   has   brought   any
  proceeding   alleging   invalidity   or   non-

infringement of any Licensed IP (collectively, “Infringing Activities”).

SECTION  7.2.   Licensor’s  Rights.   (a)  As  between  the  parties,  Licensor
 has  the  sole  right  to  sue

for   infringement   or   misappropriation  of   the   Licensed   IP;   and
  (b)   Licensor   has   no   duty   to   pursue

Infringers.  Licensor  has  the  exclusive  right  in  the  first  instance,
 but  not  the  obligation,  to  defend  any

proceeding  alleging  invalidity  or  non-infringement  of  any  of  the
 Licensed  IP.  If  Licensor  initiates  or

conducts  any  legal  proceedings  to  enjoin  or  seek  damages  caused  by
 Infringing  Activities  or  any  other

relief  or  remedy  in  response  to  the  Infringing  Activities,  Licensee
 must  fully  cooperate  with  Licensor  in

that  effort.  Licensor  is  entitled  to  keep  for  its  own  account  all
 damages  are  awarded  to  it  or  paid  in

settlement thereof, subject to Arizona’s rights under the Arizona License.

ARTICLE VIII

CONFIDENTIAL INFORMATION

This ARTICLE applies to Confidential Information other than the Licensed
Information.  The

parties’ respective obligations regarding the confidential treatment of the
Licensed Information is

governed by SECTION 3.7.

SECTION 8.1. Confidential Information.   Licensee  and Licensor may  choose,
from time to  time,

to   disclose   confidential   information   as   defined   herein.
  “Confidential   Information”   means:   (a)   all

information  provided  by  one  party  (the  “Disclosing  Party”)  to  the
 other  party  (the  “Receiving  Party”)

pertaining  to  the  Disclosing  Party’s  employees,  officers,  directors,
 customers,  or  contractors,  or  the

business, research, products, or finances of the Disclosing Party, including but
not limited to all technical

information  and  data,  marketing  data,  techniques  and  plans,  suppliers,
 business  proposals  to  customers,

customer  lists  and  contact  information,  trade  secrets,  computer
 software,  medical  records,  information

provided  to  Receiving  Party  in  confidence  by  a  third  party,  financial
 information,  costs  of  providing

services   to   customers,   pricing   and   profit   information,   technology
  solutions   developed   and   being

developed  for  customers,  methods  of  doing  business,  sales  information,
 and  any  other  information  about

the  Disclosing  Party's  business  that  is  not  publicly  available  or  has
 or  could  have  commercial  value  or





other  utility  in  the  Field;  (b)  the  terms  of  this  Agreement;  (c)
 disclosures  of  Licensee  Improvements;  and

(d)  any  information  or  communication,  written  or  otherwise,  concerning
 the  prosecution,  prosecution

strategy,  defense,  or  assertion  of  the  Licensed  IP.   The  definition  of
 Confidential  Information  is  to  be

broadly  interpreted.  Confidential  Information  is  deemed  to  be  owned  by
 the  party  who  disclosed  it,

except  that  Confidential  Information  falling  under  clause  (d)  is  deemed
 to  be  Licensor’s  Confidential

Information.

SECTION  8.2.     Obligations  of  Confidentiality  and  Limited  Use.
    During  the  term  of  this

Agreement, and at all times thereafter, the Receiving Party must maintain the
Confidential Information in

confidence,  and  may  not  disclose,  divulge  or  otherwise  communicate  it
 or  any  portion  of  it  to  any  third

party,   except   to   its   directors,   officer,   employees,   agents,
  investors,   potential   investors,   advisors

(accounting,  legal  and  investment  banking),  and  prospective  assigns  who
 are  bound  by  like  terms  of

confidentiality,  nor  use  it  for  any  purpose,  except  pursuant  to,  and
 in  order  to  carry  out,  the  terms  and

objectives  of  this  Agreement,  or  to  assert  or  enforce  its  rights  or
 the  other  party’s  obligations  under  this

Agreement.   The  Receiving  Party  will  exercise  every  reasonable
 precaution  to  prevent  and  restrain  the

unauthorized disclosure of such Confidential Information by any of its
directors, officers, employees, and

agents.

SECTION  8.3.   Exceptions.   The  foregoing  obligations  do  not  apply  to
 Confidential  Information

that:  (a)  is  generally  known  to  the  public  through  no  act  or
 omission  of  the  Receiving  Party;  (b)  is

received  by  the  Receiving  Party  on  a  non-confidential  basis  from  a
 third  party  who  has  come  to  lawfully

know  or  possess  the  Confidential  Information  without  any  breach  of  an
 obligation  of  confidentiality  or

non-use  to  the  Disclosing  Party  or  any  third  party,  and  whose
 disclosure  to  the  Receiving  Party  does  not

result  in  any  breach  of  any  obligation  of  confidentiality  or  non-use
 to  the  Disclosing  Party;  (c)  is

independently known by the Receiving Party at the time of receipt; (d) is
reported by the Receiving Party

in  strict  confidence  solely  to  a  United  States  state  or  federal
 securities  agency,  including  the  Securities

and Exchange Commission, under applicable state or federal securities laws,
including Section 21F of the

Securities  Exchange  Act  of  1934,  for  the  sole  purpose  of  reporting  a
 violation  of  United  States  state  or

federal securities laws and meeting all of the requirements for whistleblower
protection described in such

laws;  (e)  is  required  to  be  disclosed  under  applicable  governmental
 laws  or  regulations  or  under  order  of

a  court  of  competent  jurisdiction,  but  then  only  to  the  extent
 minimally  required  to  comply  with  the

order’s terms; or (f) the Disclosing Party consents to its disclosure.

SECTION 8.4.  Press Releases and Other Public Statements.  No party will make
any other public

statements about this Agreement without the other party’s prior written consent.

ARTICLE IX

INSURANCE, INDEMNIFICATION, AND LIMITATION OF LIABILITY

SECTION   9.1.   Insurance.   Licensee   must   maintain   commercial   general
  liability   insurance,

including  professional  and  products  liability  insurance  and  errors  and
 omissions  insurance,  that  protects

Licensee  and  Licensor  with  respect  to  the  events  covered  by  SECTION
 9.2.   Each  insurance  policy  must

provide  reasonable  coverage  for  all  claims  with  respect  to  the
 Licensed  IP  and  must  specify  Licensor  as

additional insured. Licensee will furnish certificate(s) of such insurance to
Licensor upon request.

SECTION  9.2.   Indemnification  by  Licensee.   During  the  term  of  this
 Agreement  and  for  two

years  beyond  the  term  of  any  statute  of  limitations  with  respect  to
 any  claim  described  below,  Licensee

must  indemnify,  defend,  and  hold  harmless  Licensor,  and  their
 respective  governing  boards,  officers,

agents,  and  employees,  from  and  against  any  liability,  loss,  or  damage
 resulting  from  claims,  demands,

costs,  or  judgments  that  arise  out  of  or  are  related  to  Licensee’s
 use  of  the  Licensed  IP  or  practice

thereunder,  or  Licensee’s  breach  of  this  Agreement.  Licensee  is  not
 obligated  to  defend  Licensor  for





claims   arising   from   Licensor’s   negligence,   willful   misconduct,   or
  failure   to   apply   with   applicable

governmental requirements.

SECTION  9.3.   Procedures  for  Indemnification.  Licensee  is  responsible
 for  the  management  of

defense of any actions or claims at its own expense, and will pay Licensor’s
reasonable expenses to assist

Licensee  in  such  defense.   Licensee  will  not  compromise  or  settle  any
 claim  or  action  without  the  prior

written  approval  of  Licensor.   Licensor  may  participate  at  its  option
 and  expense  through  counsel  of  its

own selection.

SECTION  9.4.  Licensee  Responsible  for  Use  of  Licensed  IP.   It is  the
 full and  sole  responsibility

of  Licensee  to  use  appropriate  care  in  the  practice  or  use  of  any
 Licensed  IP  and  Integrated  Applications.

Licensor does not: (a) control the  manner in which any  Licensed IP or
Integrated Application is practiced

or used by  Licensee;  or (b)  make  any  representation or warranty whatsoever
 with respect to  any  Licensed

IP,  including  but  not  limited  to  the  Licensed  Technology,  the
 Platform,  or  the  Licensed  Information,  or

Integrated Application.

SECTION  9.5.  Limitation  of  Liability.  In  no  event  is  Licensor  liable
 for  damages,  losses  or

claims,  whether  direct  or  otherwise,  arising  out  of  or  related  to:
 (a)  Licensee’s  use  or  practice  of  the

Licensed IP or Integrated Applications; (b) the performance of any service or
use or sale of any product or

application  by  any  person,  including  the  Integrated  Application,  that
 benefits  from  use  or  availability  of

the  Licensed  IP;  or  (c)  any  claim  by  a  third  party  against  Licensee;
 except  to  the  extent  those  damages,

losses,  or  claims  arise  from  Licensor’s  gross  negligence  or  willful
 misconduct.  IN  NO  EVENT  IS

LICENSOR  OR  LICENSEE  LIABLE  TO  THE  OTHER,  WHETHER  BASED  IN  CONTRACT
 OR

TORT,  FOR  ANY  LOSS  OF  PROFITS  (DEMONSTRATED  OR  PROSPECTIVE)  OR
 BUSINESS

REVENUE,  OR  FOR  ANY  INCIDENTAL,  INDIRECT,  SPECIAL,  EXEMPLARY,  PUNITIVE
 OR

CONSEQUENTIAL  DAMAGES,  HOWEVER  CAUSED,  WHETHER  DIRECTLY  OR  INDIRECTLY,

ARISING OUT OF THIS  AGREEMENT. EACH PARTY  HEREBY RELEASES THE OTHER  PARTY

FROM  ANY  LOSSES  OR  DAMAGES  OF  THAT  TYPE.  THE  FOREGOING  LIMITATION
 WILL

APPLY  WHETHER  OR  NOT  A  PARTY  HAS  BEEN  ADVISED  OF  THE  POSSIBLITY  OF
 THOSE

LOSSES    OR    DAMAGES.    EACH    PARTY    ACKNOWLEDGES    AND    AGREES
   THAT    THE

FOREGOING  LIMITATIONS  ON  LIABILITY  ARE  ESSENTIAL  ELEMENTS  OF  THE  BASIS
 OF

THE    BARGAIN    BETWEEN    THE    PARTIES    AND    THAT    IN    THE
   ABSENCE    OF    SUCH

LIMITATIONS,  THE  MATERIAL  AND  ECONOMIC  TERMS  OF  THIS  AGREEMENT  WOULD
 BE

SUBSTANTIALLY  DIFFERENT.  The  provisions  of  this  SECTION  survive  the
 expiration  or  earlier

termination of this Agreement.

SECTION  9.6.    Warranties  and  Disclaimers.    Nothing  contained  in  this
 Agreement  may  be

construed  as  a  representation  or  warranty  by  Licensor:  (a)  that  the
 Licensed  IP  and  related  Intellectual

Property  Rights  are  valid  or  enforceable;  (b)  that  any  performance  or
 practice  under  or  use  of  the

Licensed IP is not an infringement of any Intellectual Property Rights of
others; (c) that the Licensed IP is

suitable for commercial use or free from infringement of any  third party’s
Intellectual Property  Rights; or

(d)  that  the  Licensed  IP  is  suitable  for  integration  into  Integrated
 Applications  or  compatible  with  any  of

Licensee’s   software   products,   platforms,   services,   and   applications.
  To   the   maximum   extent   not

prohibited by  applicable  law,  the  Licensed  IP  is  being  licensed  and
 provided  to  and  accepted  by  Licensee

“AS  IS,”  “WITH  ALL  FAULTS”  AND  “AS  AVAILABLE.”  LICENSOR  HEREBY
 DISCLAIMS,  TO

THE   MAXIMUM   EXTENT   NOT   PROHIBITED   BY   APPLICABLE   LAW,   ANY   AND
  ALL

WARRANTIES,  TERMS  OR  CONDITIONS,  WHETHER  EXPRESS,  IMPLIED,  STATUTORY  OR

OTHERWISE,  INCLUDING  WITHOUT  LIMITATION  ANY  (IF  ANY)  AND  ALL  WARRANTIES

OR    CONDITIONS    OF    OR    RELATED    TO    MERCHANTABILITY,    FITNESS
   FOR    ANY

PARTICULAR    PURPOSE,    SATISFACTORY     QUALITY     OR    PERFORMANCE,
   RESULTS,

CONDITIONS  OF  TITLE,  QUIET  POSSESSION,  CORRESPONDENCE  WITH  DESCRIPTION,
 OR





NON-INFRINGEMENT,  THAT  MAY  ARISE  FROM  OR  BE  IMPLIED,  EITHER  IN  FACT
 OR  BY

OPERATION   OF   LAW,   STATUTORY   OR   OTHERWISE,   THIS   AGREEMENT,
  LICENSEE’S

RECEIPT  AND  USE  OF,  OR  RELIANCE  ONE,  THE  LICENSED  IP,  OR  ARISING
 FROM  THE

COURSE  OF  DEALING  BETWEEN  THE  PARTIES  OR  USAGE  OF  TRADE,  THAT  MAY
 APPLY

OR   RELATE   TO   THE   LICENSED   IP   OR   ITS   USE   OR   INTEGRATION
  INTO   INTEGRATED

APPLICATIONS.  THERE  ARE  NO  WARRANTIES  THAT  EXTEND  BEYOND  THE
 DESCRIPTION



  ON   THE   FACE   HEREOF.

THESE   DISCLAIMERS   OF   WARRANTY   CONSTITUTE   AN

ESSENTIAL PART OF THIS AGREEMENT.



SECTION   9.7

No   Inconsistent   Statements.   Neither   party   may   make   any
  statements,

representations,   or   warranties   whatsoever   to   any   person   or
  entity,   or   accept   any   liabilities   or

responsibilities  whatsoever  from  any  person  or  entity  that  are
 inconsistent  with  this  ARTICLE  IX.    A

party  making  any  such  statement,  representation,  or  warranty  assumes
 and  accepts  all  liability  arising

therefrom.    Licensee  assumes  full  and  absolute  responsibility  and
 liability  for  any  and  all  warranties

provided in connection with the Licensed IP.

SECTION  9.8.  Remedial  Efforts.  Without  limiting  and  without  prejudice
 to  the  disclaimers  of

warranty  in SECTION 9.6 above, if the Licensed IP is alleged to infringe the
Intellectual Property  Rights

of  a  third  party,  Licensor  may,  at  its  sole  discretion  and  without
 obligation,  repair  or  replace  the

infringing  component  of  the  Licensed  IP  with  functionally  equivalent
 component  that  does  not  so

infringe. Nothing in this SECTION will be interpreted as a warranty of
noninfringement, or an obligation

to so repair or replace infringing components, on the part of Licensor.

ARTICLE X

NON-COMPETITION

SECTION 10.1 Non-Compete.   The  parties  recognize  that  the  value  of  this
 License  to  Licensee,

and  Licensor’s  interest  in  maximizing  royalties  payable  under  this
 License,  are  both  dependent  upon

Licensee’s  ability  to   utilize  the  Licensed  IP  and  Licensee’s
 intellectual  property  to  market  the  Licensed

IP  and  Licensee’s  intellectual  property  for  use  by  third  parties  in
 connection  with  identifying  and

recruiting   disabled   individuals   for   employment.     Accordingly,
  Licensee   and   Licensor   jointly   and

severally agree that, for the Term of this License, they shall not, directly or
indirectly:



(i)

Have  any  direct  or  indirect  interest  (financial  or  otherwise)  in,  or
 serve  in  any  capacity  (such  as

owner,  investor,  lender,  principal,  agent,  consultant,  partner,
 representative,  officer  or  otherwise)  with,

any  person  or  entity  (other  than  each  other)  that  is  engaged  in  the
 business  of  identifying  or  recruiting

disabled individuals for employment in the Territory; or



(ii)

Sell  products,  provide  services,  or  otherwise  assist  others  in
 identifying  or  recruiting  disabled

individuals for employment.



SECTION 10.2 Termination/Exceptions.

Notwithstanding the other terms in this Article X:



(i)

The  provisions  of  this  Article  X  will  expire  upon  the  expiration  of
 this

License.  Additionally,  if  Licensee  elects  to  acquire  a  fully  paid-up
 license  in

accordance with SECTION 4.9, the restrictions of this Article X will expire.



(ii)

The  Provisions  of  this  Article  X  will  not  restrict  or  prohibit
 Licensor  from

identifying  and  recruiting  disabled  individuals  and  assisting  them  in
 finding

employment  or  restrict  or  prohibit  Licensor  from  assisting  other
 tax-exempt

or charitable organizations in doing so. Licensor is also free to work with for-

profit  employers  who  wish  to  identify,  recruit  and  hire  disabled
 individuals.

The  provisions  of  this  this  Article  X  are  only  intended  to  prohibit
 Licensor

from assisting for-profit businesses who sell applicant tracking systems or job





boards    for    recruiting    and    assisting    disabled    individuals    in
   finding

employment.

.



SECTION 10.3 Remedies.

Licensee  and  Licensor  recognize  that  their  failure  to  comply  with  the

provisions  of  this  Article  X  shall  cause  irreparable  harm  to  the
 other  and  that  money  damages  alone

would  be  insufficient  to  compensate  for  such  damages.   Licensee  and
 Licensor  therefore  agree  that  any

court  having  jurisdiction  may  enter  a  preliminary  or  permanent
 restraining  order  or  injunction  against

Licensee or Licensor, as applicable, in the event of actual or threatened breach
of any of the provisions of

this  Article  X.   Any  such  relief  shall  not  preclude  Licensee  or
 Licensor  from  seeking  any  other  relief  at

law or equity with respect to any such claim.

SECTION 10.3  Severability.      If  any  provision  of  this  Article  X  is
 deemed  to  be  in  violation  of  law  or

unenforceable  for  any  reason,  the  remainder  of  this  Article  X  shall
 remain  in  full  force  and  effect  and

shall  continue  to  be  binding  upon  Licensee  and  Licensor.  The  parties
 agree  that  a  court  shall  substitute  a

reasonable,  judicially  enforceable  limitation  in  place  of  any
 unenforceable  provision  to  best  serve  the

intent  of  the  parties  as  expressed  herein  and  the  reasonable  business
 needs  and  expectations  of  Licensee

and Licensor in entering into this License.

ARTICLE XI

MISCELLANEOUS

SECTION  11.1.  Agreement  in  its  Entirety.  This  Agreement  and  its
 Exhibits,  when  executed  and

delivered by the parties, represent and constitute the entire agreement between
the parties as to the subject

matter   of   those   documents.   Any   and   all   prior   and
  contemporaneous   oral   and   written   negotiations,

representations,  warranties,  agreements,  statements,  promises,  and
 understandings  with  respect  to  that

subject  matter,  are  merged  into,  and  extinguished,  superseded  completely
 expressed  by  those  documents.

No  party  is  bound  by  or  charged  with  any  written  or  oral  agreements,
 representations,  warranties,

statements, promises, or understandings not specifically set forth in such
documents.

SECTION  11.2.  Addresses  and  Notices.  All  notices,  requests,  consents,
 demands  and  other

communications provided in this Agreement must be in writing and will be deemed
to have been made or

given:  (a)  on  the  date  delivered,  if  personally  delivered;  (b)  if
 sent  by  facsimile  or  electronic  mail,

confirmed  by  delivery  of  any  other  means  permitted  under  this  SECTION,
 at  the  date  and  time  of

transmission  as  indicated  on  the  received  facsimile  or  email  if  sent
 during  normal  business  hours  of  the

notified  party,  or  if  not,  on  the  next  business  day;  (c) on  the  date
 ten  business  days  after  being  sent  by

registered or certified mail, return receipt requested, postage prepaid; or
  (d) on   the   date   two   days   after

deposit  with  an  internationally  recognized  overnight  courier,  specifying
 two-day  delivery,  with  written

verification of receipt. All notices must be addressed to the party entitled to
notice at the address indicated

below or at such other address  as  such party  may  designate by  ten days'
advance written notice under this

SECTION to the other party to this Agreement:



To Licensor:

To Licensee:

La Frontera Community Solutions, Inc.      QOLPOM, Inc.



Attn.: Dr.Daniel Raneri

Attn.: Nathaniel Bradley



504 W. 29th St.

P. O. Box 186



Tucson, AZ 84713

Vail, AZ, 85641





A  notice  will  be  considered  “written”  or  “in  writing”  if  it  is  on
 conventional  paper  or  facsimile,  or  if  it  is

in  electronic  form  (such  as  an  email).   Notice  of  change  of  address
 will  be  effective  only  when  done  in

accordance with this SECTION.

SECTION   11.3.   Amendment   of   this   Agreement;   Waiver.   No
  supplement,   modification   or

amendment  of  this  Agreement  will  be  binding  unless  executed  in  writing
 by  both  parties.  A  party's

express  or  implied  waiver  of  or  consent  to  any  provision  of  this
 Agreement  or  the  other  party's  breach  of

its  obligations  hereunder  may  not  be  deemed  to  be,  or  construed  as,
 a  consent  to,  or  waiver  of,  any  other

provisions  or  other  breach  of  the  same  or  any  other  obligations  of
 the  other  party.   A  party's  failure,  no

matter  how  long,  to:  (a)  complain  of  any  act,  or  failure  to  act,  by
 the  other  party;  (b)  declare  the  other

party  in  default,  irrespective  of  how  long  the  default  continues;  (c)
 insist  upon  the  strict  performance  of

any  obligation  or  condition  of  this  Agreement;  or  (d)  exercise  any
 right  or  remedy  consequent  upon  a

breach  thereof;  does  not  constitute  a  waiver  by  that  party  of  its
 rights,  the  breach,  or  any  other  obligation

or  condition.  A  party's  consent  in  any  one  instance  does  not  limit
 or  waive  the  necessity  to  obtain  that

party's  consent  in  any  future  instance.   No  single  or  partial  exercise
 of  any  right,  power  or  privilege  by  a

party hereunder precludes any other or further exercise thereof or the exercise
of any other right, power or

privilege by such party.

SECTION  11.4.    Applicable  Law.    This  Agreement  and  its  effect  are
 subject  to  and  must  be

construed  and  enforced  in  accordance  with  the  laws  of  the  State  of
 Arizona,  U.S.A.,  without  regard  to  its

principles regarding conflicts of law.

SECTION  11.5.  Assignment.  Licensee  may  not  assign  this  Agreement,  nor
 any  of  its  licenses,

rights,  obligations,  or  duties  under  this  Agreement,  whether  directly
 or  indirectly  by  operation  of  law  or

otherwise,  including  by  way  of  a  merger,  acquisition  or  other  sale
 event,  or  to  an  affiliate,  without

Licensor’  prior  written  consent,  which  consent  may  be  withheld  in  its
 sole  and  absolute  discretion.  When

properly assigned, this Agreement will be binding upon and inure to the benefit
of, and be enforceable by,

the parties, their respective successors and assigns.

SECTION  11.6.   Compliance  with  Law;  Severability.  Nothing  in  this
 Agreement  in  intended,  or

may  be  construed,  to  require  the  commission  of  any  act  contrary  to
 any  applicable  law.  Each  party  will

comply   fully  with  all  relevant  laws  and  regulations,  including  export
 laws   and  regulations.  If  any

provision  of  this  Agreement  (which  is  to  be  applied  in  the  narrowest
 sense  as  meaning  the  particular

provision  within  a  single  SECTION,  Subsection,  paragraph,  sentence,  or
 clause)  conflicts  with  any

statute,  law,  ordinance,  policy  or  treaty  such  that  it  is  held  or
 adjudged  to  be  invalid,  illegal,  void  or

otherwise  unenforceable,  then  the  affected  provision  must  be  curtailed
 and  limited  only  to  the  extent

necessary  to  bring  it  within  the  applicable  legal  requirements  and  the
 validity,  legality,  and  enforceability

of  the  remaining  provisions  of  this  Agreement  will  not  in  any  way  be
 affected  or  impaired  thereby  and

will  remain  enforceable  to  the  fullest  extent  permitted  by  law.  In
 that  event,  to  the  fullest  extent  possible,

the  remaining  provisions  of  this  Agreement  will  be  modified  and
 construed  to  the  extent  necessary  to

resolve  the  conflict  and  to  give  effect  to  the  intent  manifested  by
 the  provision  held  invalid,  illegal,  void

or unenforceable.

SECTION  11.7.   Computation  of  Time.   In  computing  any  period  of  time
 for  purposes  of  this

Agreement,  the  day  or  date  of  the  act,  notice,  event  or  default  from
 which  the  designated  period  of  time

begins  to  run  will  not  be  included.   The  last  day  of  the  period  so
 computed  will  be  included,  unless  it  is  a

Saturday, Sunday, or a federal holiday in the United States, in which event the
period runs until the end of

the next day which is not a Saturday, Sunday, or holiday. All references to
days, months, quarters or years

are  references  to  calendar  days,  calendar  months,  calendar  quarters,  or
 calendar  years,  unless  otherwise

indicated.  All  references  to  “business  days”  or  “working  days”  are
 references  to  days  that  are  not  a

Saturday, Sunday, or holiday.





SECTION   11.8.   Counterparts.   This   Agreement   may   be   executed   in
  two   or   more   identical

counterparts  each  of  which  will  be  deemed  to  be  an  original,  and  all
 of  which,  taken  together,  will

constitute  one  and  the  same  instrument.  Delivery  of  an  executed
 counterpart  signature  by  facsimile

transmission, by electronic mail in portable document format (.pdf) form , or by
another electronic means

intended  to  preserve  the  original  graphic  and  pictorial  appearance  of
 a  document,  will  have  the  same

force  and  effect  as  physical  delivery  of  the  original  paper  document
 bearing  the  original  signature,  and

each  party  may  use  facsimile  signatures  as  evidence  of  the  execution
 and  delivery  of  the  Agreement  by

all parties to the same extent that an original signature could be used.

SECTION 11.9. Dispute Resolution. Except as otherwise provided herein, all
disputes arising out

of  or  related  to  this  Agreement  will  be  submitted  to  binding
 arbitration  before  a  single  arbitrator  in  the

City  of  Tucson  in  accordance  with  the  Arizona  Revised  Uniform
 Arbitration  Act,  A.R.S.  §§  12-3001  et

sq.  as  amended  from  time  to  time.   If  the  parties  cannot  agree  to
 an  arbitrator  within  5  business  days  of

service  of  a  Demand  for  Arbitration,  then  the  arbitrator  will  be
 appointed  by  the  presiding  civil  judge  of

the Pima County Superior Court.  The prevailing party in the arbitration and any
related court proceedings

will  be  entitled  to  recover  reasonable  attorney’s  fees,  costs  and
 expenses,  including  fees  paid  to  the

arbitrator.  The  arbitration  award  may  be  entered  as  a  judgment  in  any
 court  of  competent  jurisdiction.

The  Pima  County  Superior  Court  shall  have  exclusive  original
 jurisdiction  of  all  court  proceedings

relating to the arbitration.

SECTION  11.11.  Force  Majeure.   No  failure  or  omission  by  any  party  in
 the  performance  of  any

obligation of this Agreement (except payments hereunder) will be deemed a breach
of this Agreement nor

create  any  liability  if:  (a)  the  failure  or  omission  arises  from  any
 cause  beyond  the  control  of  the  party  in

question;  and  (b)  steps  that  could  be  taken  to  mitigate  or  eliminate
 the  cause  of  the  failure  or  omission

were  not  reasonably  foreseeable  or  were  not  reasonably  available  or
 commercially  practicable,  and  the

failure  or  omission  is  not  caused  or  exacerbated  by  the  negligence  of
 the  non-performing  Party.   Causes

falling  within  clause  (a)  above  include:  acts  of  God;  acts  or
 omissions  of  any  government  or  any  agency

thereof;    compliance    with    any    governmental    authority    or    any
   officer,    department,    agency    or

instrumentality  thereof;  fire;  storm;  flood;  earthquake;  accident;  acts
 of  the  public  enemy;  war,  declared

or  undeclared;  rebellion;  insurrection;  riot;  sabotage;  invasion;
 quarantine  restrictions;  strike;  lockout;

disputes or differences with workmen; transportation embargoes or delays in
transportation. In that event,

the  non-performing  party  must  give  the  other  party  prompt  written
 notice  upon  discovery  and  use  all

reasonable efforts to continue to so perform or cure.

SECTION  11.12.   Independent  Contractor.   In  its  performance  under  this
 Agreement,  each  party

is  an  independent  contractor,  and  neither  party  nor  their  respective
 Representative  is  a  Representative  of

the other party. Nothing in this Agreement may be construed as authorization for
any party to act as agent

for  any  other.  This  Agreement  does  not  constitute  or  create,  nor  may
 it  in  any  way  be  interpreted  as,  a

joint venture, partnership, or formal business organization of any kind.

SECTION  10.13.  No  Third-Party  Beneficiaries.  None  of  the  provisions  of
 this  Agreement  are  for

the  benefit  of,  or  enforceable  by,  any  third-party.  The  agreements
 herein  contained  are  made  for  the  sole

benefit  of  the  parties  hereto,  and  no  other  person  or  entity  is
 intended  to  or  shall  have  any  rights  or

benefits hereunder, whether as a third party beneficiary or otherwise.

SECTION  11.14.   Mutual  Representations  and  Warranties.  Each  party
 represents  and  warrants  to

the  other  that:  (a)  it  is  duly  organized,  validly  existing  and  in
 good  standing  under  the  laws  of  the

jurisdiction of  its  organization  or formation;  (b) has  the  full power  and
 authority  to  enter  into,  deliver  and

perform  its  obligations  under,  and  carry  out  the  provisions  of,  this
 Agreement;  (c)  the  person  executing

this  Agreement  on  behalf  of  such  entity  has  been  duly  authorized  to
 do  so,  and  such  person  has  duly





signed and delivered this Agreement; (d) this Agreement constitutes a valid and
 binding  agreement of the

representing  and  warranting  party;  (e)  all  action  required  to  be  taken
 to  authorize,  execute,  deliver  and

perform  under  this  Agreement  has  been  taken  and  no  further  approval
 of  any  governing  person  is

necessary  to  consummate  this  Agreement;  (f)  execution,  delivery  and
 performance  of  this  Agreement  by

the  representing  and  warranting  party  do  not  conflict  with  any  other
 agreement  or  arrangement  to  which

such  entity  is  a  party  or  by  which  it  is  bound;  and  (g)  it  will
 exercise  its  good  faith  in  performing  under

this Agreement.

SECTION  11.15.  Further  Assurances.  Each  party  must  take  whatever
 additional  action  and

execute whatever additional documents as the other party may  in its reasonable
 judgment deem necessary

or  advisable  to  carry  out  or  effect  one  or  more  of  the  obligations
 or  restrictions  imposed  on  a  party  under

this Agreement.

SECTION  11.16.     Certain  Rules  of  Interpretation.  Interpretation  of  the
 Term  “Include.”    The

term “include” (and its conjugated verb or cognate noun forms) means “to include
without limitation” and

“to  include  but  not  limit  to,”  regardless  of  whether  the  words
 “without  limitation”  or  “but  not  limited  to”

or  their  equivalent  actually  follow  it.  Conjugated  Verb  Forms  and
 Cognate  Noun  Forms  of  Terms.  If  a

word or phrase is defined, its other grammatical forms, such as any conjugated
verb form or cognate noun

form,  have  a  corresponding  meaning.  If  a  word  or  phrase  is  not
 capitalized,  then  the  word  or  phrase  must

be  interpreted  in  accordance  with  its  commonly  used  meaning,  although
 any  words  or  phrases  that  have

well-known technical or trade meanings must be interpreted in accordance with
that meaning. Gender and

Number.  Whenever used in this Agreement: (a) the singular includes the plural,
and the plural include the

singular;   (b)   any   masculine,   feminine   or   gender-neutral   pronoun
  includes   the   other   and   any   trust,

partnership,  limited  liability  company,  firm,  or  corporation,  all  as
 the  context  and  meaning  of  this

Agreement may require. Headings. The headings of the various ARTICLES, SECTIONS
and Subsections

of this Agreement are used solely  for the convenience of the parties, do not
form a part of this Agreement

and are not intended to affect the interpretation or meaning of this Agreement
or to define, limit, extend or

describe  its  scope  or  intent.  Recitals.   ARTICLE  I  is  integral  to
 this  Agreement.  All  references  in  this

Agreement  to  “Agreement”  or  “this  Agreement”  encompass  ARTICLE  I.  No
 Presumptions.  Each  party

has  reviewed  this  Agreement  and  had  the  benefit  of  representation  by
 counsel.   In  light  of  the  foregoing,

any rule of construction to the effect that ambiguities are to be resolved
against the drafting party does not

apply to the interpretation of this Agreement.

IN WITNESS WHEREOF, the parties hereto have each caused a duly authorized
officer to sign

this Agreement to be effective as of the Effective Date.



La Frontera Community Solutions, Inc.,

QOLPOM, Inc.



An Arizona non-profit corporation

An Arizona limited liability company



By:   /s/  Daniel J. Ranieri

By:     /s/ Nathaniel Bradley







Daniel J. Ranieri, President

Nathaniel Bradley, President



Date:

Date:_________________________





